DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered.

Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are moot in view of the new grounds of rejection made by Examiner below.

Disposition of Claims
Claims 1-20 are pending in this application.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over (Greenberg – US 2018/0223738 A1), in view of (Veilleux – US 2018/0346100 A1).

With regard to claim 1, Greenberg (Figs. 3 and 5) disclose:
A method for operating an on-off valve (116) coupled to a system (20) for regulating a system parameter ([0029, 0038]), the method comprising:
setting an upper limit on a duty cycle of a pulse width modulation (PWM) signal for controlling the valve (116) ([0030, 0038]);
generating the PWM signal with the duty cycle less than or equal to the upper limit and applying the PWM signal to the valve (116) ([0036]);
monitoring the system parameter as the PWM signal is applied ([0037]); and
increasing the upper limit on the duty cycle over time until the system parameter reaches a target ([0038, 0042-0043]).

But Greenberg does not specifically meet the limitation “…wherein variations in the applied PWM signal cause variations in a flow rate through the on-off valve, said variations in the flow rate through the on-off valve further directly affected by variations in a pressure at an inlet of the on-off valve; the variations in the flow rate through the on-off valve causing variations in the system parameter…”.

However, Veilleux discloses a similar air starter valve (300) with rotary spool valve (420) as Greenberg above.
Further on, Veilleux discloses/teaches that during normal operation, the solenoid 350 will receive electrical commands through an engine controller (i.e. FADEC) to pulse width modulate the solenoid 350 during bowed rotor motoring in order to maintain the valve disc 330 at a specified angle 330 to achieve the required airflow through the fluid pathway 320.  Once the bowed rotor motoring is completed then the valve disc 330 is fully opened to complete full start.  The rotary spool valve 420 is also fluidly connected to the actuator 340 through the solenoid 350 when the rotary spool 430 valve is in the normal start position 432.  Compressed air enters the inlet 312 at an inlet pressure P.sub.in and is conveyed to the actuator 340 through the rotary spool 430 valve and the solenoid 350.  While in the normal start position 432 the inlet pressure P.sub.in provides additional force upon to actuator to assist the solenoid 350 in pulse width modulation and positioning of the valve disc 330 (Veilleux [0049]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Greenberg incorporating the additional computational steps as taught by Veilleux because is obvious combining prior art elements according to known methods to yield predictable results.

With regard to claim 2, Greenberg (Figs. 3 and 5) in view of Veilleux disclose the method according to claim 1, and further on Greenberg (Figs. 3 and 5)
wherein increasing the upper limit on the duty cycle comprises increasing the upper limit at least once when the system parameter has not reached the target after a first duration of time has expired ([0038, 0042-0043]).

With regard to claim 3, Greenberg (Figs. 3 and 5) in view of Veilleux disclose the method according to claim 1, and further on Greenberg (Figs. 3 and 5) also discloses:
wherein increasing the upper limit on the duty cycle over time comprises increasing the upper limit to predetermined discrete values over set time intervals when the system parameter is below the target ([0038, 0042-0043]).

With regard to claim 6, Greenberg (Figs. 3 and 5) in view of Veilleux disclose the method according to claim 1, and further on Greenberg (Figs. 3 and 5) also discloses:
wherein the system (20) is an engine (i.e., gas turbine engine 20).

With regard to claim 7, Greenberg (Figs. 3 and 5) in view of Veilleux disclose the method according to claim 6, and further on Greenberg (Figs. 3 and 5) also discloses:
wherein the valve (116) is a starter air valve (i.e., starter air valve 116).

With regard to claim 8, Greenberg (Figs. 3 and 5) in view of Veilleux disclose the method according to claim 7, and further on Greenberg (Figs. 3 and 5) also discloses:
wherein the system parameter is a rotor speed of the engine (20) ([0029, 0038]).

With regard to claim 9, Greenberg (Figs. 3 and 5) discloses:
20) for operating an on-off valve (116) coupled to a system for regulating a system parameter ([0029, 0038]), the system (20) comprising:
a processing unit (102); and 
a non-transitory computer readable medium having stored thereon program instructions executable by the processing unit (102) ([0035]) for: 
setting an upper limit on a duty cycle of a pulse width modulation (PWM) signal for controlling the valve (116) ([0030, 0038]); 
generating the PWM signal with the duty cycle less than or equal to the upper limit and applying the PWM signal to the valve (116) ([0036]); 
monitoring the system parameter as the PWM signal is applied ([0037]); and 
increasing the upper limit on the duty cycle over time until the system parameter reaches a target ([0038, 0042-0043]).

But Greenberg does not specifically meet the limitation “…wherein variations in the applied PWM siqnal cause variations in a flow rate throuqh the on-off valve, said variations in the flow rate throuqh the on- off valve further directly affected by variations in a pressure upstream of the on-off valve; the variations in the flow rate throuqh the on-off valve causinq variations in the system parameter…”.

However, Veilleux discloses a similar air starter valve (300) with rotary spool valve (420) as Greenberg above.
Further on, Veilleux discloses/teaches that during normal operation, the solenoid 350 will receive electrical commands through an engine controller (i.e. FADEC) to pulse width modulate the solenoid 350 during bowed rotor motoring in order to maintain the valve disc 330 at a specified angle 330 to achieve the required airflow through the fluid pathway 320.  Once the bowed rotor motoring is completed then the valve disc 330 is fully opened to complete full start.  The rotary spool valve 420 is also fluidly connected to the actuator 340 through the solenoid 350 when the rotary spool 430 valve is in the normal start position 432.  Compressed air enters the inlet 312 at an inlet pressure P.sub.in and is conveyed to the actuator 340 through the rotary spool 430 valve and the solenoid 350.  While in the normal start position 432 the inlet pressure P.sub.in provides additional force upon to actuator to assist the solenoid 350 in pulse width modulation and positioning of the valve disc 330 (Veilleux [0049]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Greenberg incorporating the additional computational steps as taught by Veilleux because is obvious combining prior art elements according to known methods to yield predictable results.

With regard to claim 10, Greenberg (Figs. 3 and 5) in view of Veilleux disclose the method according to claim 9, and further on Greenberg (Figs. 3 and 5) also discloses:
wherein increasing the upper limit on the duty cycle comprises increasing the upper limit at least once when the system parameter has not reached the target after a first duration of time has expired ([0038, 0042-0043]).

With regard to claim 11, Greenberg (Figs. 3 and 5) in view of Veilleux disclose the method according to claim 9, and further on Greenberg (Figs. 3 and 5) also discloses:
wherein increasing the upper limit on the duty cycle over time comprises increasing the upper limit to predetermined discrete values over set time intervals when the system parameter is below the target ([0038, 0042-0043]).

With regard to claim 14, Greenberg (Figs. 3 and 5) in view of Veilleux disclose the method according to claim 9, and further on Greenberg (Figs. 3 and 5) also discloses:
wherein the system (20) is an engine (i.e., gas turbine engine 20).

With regard to claim 15, Greenberg (Figs. 3 and 5) in view of Veilleux disclose the method according to claim 14, and further on Greenberg (Figs. 3 and 5) also discloses:
wherein the valve (116) is a starter air valve (i.e., starter air valve 116).

With regard to claim 16, Greenberg (Figs. 3 and 5) in view of Veilleux disclose the method according to claim 15, and further on Greenberg (Figs. 3 and 5) also discloses:
wherein the system parameter comprises one of: an engine rotor speed, an engine temperature, an engine pressure, a fuel flow, or an oil flow ([0029, 0038]).

With regard to claim 17, Greenberg (Figs. 3 and 5) discloses:
A system comprising:
an engine (20) comprising at least one rotor ([0029, 0038]); 
a solenoid valve (116) coupled to the engine (20); and 
a control system (102) coupled to the solenoid valve (116) and to the engine (20) and configured for:
setting an upper limit on a duty cycle of a pulse width modulation (PWM) signal for controlling the solenoid valve (116) ([0030, 0038]); 
generating the PWM signal with the duty cycle less than or equal to the upper limit and applying the PWM signal to the solenoid valve (116) ([0036]
monitoring a parameter of the engine as the PWM signal is applied ([0037]); and 
increasing the upper limit on the duty cycle over time until the parameter of the engine reaches a target ([0038, 0042-0043]).

But Greenberg does not specifically meet the limitation “…the upper limit on the duty cycle defined as: a maximum period of time where a pulse of the PWM signal is high divided by a period of time of a cycle of the PWM signal and and increasing the upper limit on the duty cycle over time by increasing the maximum period of time where the pulse of the PWM signal is high until the parameter of the engine reaches a target…”.

However, Veilleux discloses a similar air starter valve (300) with rotary spool valve (420) as Greenberg above.
Further on, Veilleux discloses/teaches that during normal operation, the solenoid 350 will receive electrical commands through an engine controller (i.e. FADEC) to pulse width modulate the solenoid 350 during bowed rotor motoring in order to maintain the valve disc 330 at a specified angle 330 to achieve the required airflow through the fluid pathway 320.  Once the bowed rotor motoring is completed then the valve disc 330 is fully opened to complete full start.  The rotary spool valve 420 is also fluidly connected to the actuator 340 through the solenoid 350 when the rotary spool 430 valve is in the normal start position 432.  Compressed air enters the inlet 312 at an inlet pressure P.sub.in and is conveyed to the actuator 340 through the rotary spool 430 valve and the solenoid 350.  While in the normal start position 432 the inlet pressure P.sub.in provides additional force upon to actuator to assist the solenoid 350 in pulse width modulation and positioning of the valve disc 330 (Veilleux [0049]).

method of Greenberg incorporating the additional computational steps as taught by Veilleux because is obvious combining prior art elements according to known methods to yield predictable results.

With regard to claim 18, Greenberg (Figs. 3 and 5) in view of Veilleux disclose the method according to claim 17, and further on Greenberg (Figs. 3 and 5) also discloses:
wherein increasing the upper limit on the duty cycle comprises increasing the upper limit at least once when the system parameter has not reached the target after a first duration of time has expired ([0038, 0042-0043]).

With regard to claim 19, Greenberg (Figs. 3 and 5) in view of Veilleux disclose the method according to claim 17, and further on Greenberg (Figs. 3 and 5) also discloses:
wherein increasing the upper limit on the duty cycle over time comprises increasing the upper limit to predetermined discrete values over set time intervals when the system parameter is below the target ([0038, 0042-0043]).

With regard to claim 20, Greenberg (Figs. 3 and 5) in view of Veilleux disclose the method according to claim 17, and further on Greenberg (Figs. 3 and 5) also discloses:
wherein the parameter is a rotational speed of the at least one rotor of the engine (20) ([0029, 0038]).

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over (Greenberg – US 2018/0223738 A1), in view of (Veilleux – US 2018/0346100 A1), further in view of (KURAUCHI – US 2018/0142613 A1).

With regard to claims 4-5 and 12-13, Greenberg (Figs. 3 and 5) in view of Veilleux disclose the method according to claims 1 and 9 above.

But Greenberg in view of Veilleux does not specifically meet the limitation “…setting one or more gain of a feedback controller generating the PWM signal as a function of the upper limit on the duty cycle…” and “…modifying the one or more gain of the feedback controller as the upper limit on the duty cycle is increased…”.

However, KURAUCHI discloses the use of a feedback control (for example, PID control) to calculate a duty ratio such that a valve opening degree of a valve calculated and/or detected reaches the target opening degree in order to account for delays and further optimized responsiveness times [0055, 0062, 0070].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Greenberg in view of Veilleux incorporating a PID feedback control method as taught by KURAUCHI such that a valve opening degree of a valve calculated and/or detected reaches the target opening degree in order to account for delays and further optimize responsiveness times [0055, 0062, 0070].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747